ADKINS, Justice.
We review the decision of Hernandez v. State, 465 So.2d 577 (Fla. 1st DCA 1985), in which the district court certified conflict with numerous cases. We have jurisdiction. Art. V, § 8(b)(4), Fla.Const.
In State v. Jackson, 478 So.2d 1054 (Fla.1985), we held that a departure from the sentencing guidelines must be accompanied by a written order expressing the reasons for departure.
Accordingly, we approve the decision of the district court.
It is so ordered.
BOYD, C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.